     Case 4:17-cr-00755-CKJ-JR Document 201 Filed 03/02/21 Page 1 of 7



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                       No. CR-17-00755-002-TUC-CKJ (JR)
10                 Plaintiff,                        ORDER
11   v.
12   Cruz Maria Camacho,
13                 Defendant.
14
15         Before the Court is Defendant Cruz Maria Camacho’s Motion for Sentence
16   Reduction Pursuant to 18 U.S.C. § 3582(c)(1)(A). (Doc. 185) For the reasons that follow,
17   Defendant’s motion is denied, and this case remains closed.
18                                 PROCEDURAL HISTORY
19         On August 9, 2020, the Federal Public Defender filed a Motion for Appointment of
20   Counsel Under General Order 20-28, which stated that it recommended that the Court
21   appoint CJA counsel to assist Defendant in seeking a sentence reduction under 18 U.S.C.
22   § 3582(c)(1)(A).   (Doc. 183)    On August 10, 2020, the Court granted the Federal
23   Defender’s request and appointed Attorney Frederick Carrillo to assist Defendant in
24   seeking relief under § 3582(c)(1)(A). (Doc. 184) On September 9, 2020, with the
25   assistance of counsel, Defendant filed a Motion for Sentence Reduction Pursuant to 18
26   U.S.C. § 3582(c)(1)(A). (Doc. 185) On September 23, 2020, the Government filed its
27   Opposition to Motion for Sentence Reduction. (Doc. 186) On October 22, 2020, the Court
28   issued an Order requesting that the parties file supplemental briefing concerning whether
     Case 4:17-cr-00755-CKJ-JR Document 201 Filed 03/02/21 Page 2 of 7



 1   Defendant had exhausted her administrative remedies before filing her motion for
 2   sentencing relief. (Doc. 188) On November 11, 2020, Defendant filed her Supplemental
 3   Brief Regarding Defendant’s Administrative Remedies. (Doc. 189) On November 12,
 4   2020, the Government filed its Response to Defendant’s Supplemental Brief Regarding
 5   Administrative Remedies. (Doc. 190)
 6          On November 23, 2020, the Court received a Notice by Defendant, which indicated
 7   that the warden at FCI – Dublin had referred her to the Bureau of Prisons (“BOP”) for
 8   home confinement on October 26, 2020. (Doc. 191) On December 8, 2020, the Court
 9   received an additional Notice from Defendant, which again indicated that she was referred
10   for home confinement by the warden at FCI – Dublin. (Doc. 192) On December 10, 2020,
11   the Court issued an Order acknowledging receipt of Defendant’s notices and instructing
12   the parties to submit a stipulation of dismissal or joint status report indicating the posture
13   of Defendant’s internal request for compassionate release within 14 days. (Doc. 193)
14          On December 23, 2020, the parties filed a Joint Status Report Re: Defendant’s
15   Internal Request for Compassionate Release, which stated that the recommendation to BOP
16   for Defendant’s home confinement was pending and that counsel suggest that the Court
17   postpone ruling on Defendant’s request for compassionate release until after
18   February 1, 2021, at which time Defendant’s status would be clearer. (Doc. 194) On
19   January 6, 2021, the Court issued an Order instructing the parties to file a joint status report
20   on February 1, 2021, and every 30 days thereafter, indicating the status of Defendant’s
21   internal request for compassionate release. (Doc. 195) On February 1, 2021, the parties
22   filed their second Joint Status Report Re: Defendant’s Prison Status, which indicated that
23   defense counsel checked with Defendant’s daughter and the BOP website to discern her
24   incarceration status and that there had been no change in her status during the previous
25   month. (Doc. 196)
26          On February 10, 2021, the Court issued an Order setting a telephonic status
27   conference to discern the procedural posture of the warden’s referral for Defendant’s home
28   confinement, as the parties’ previous status report was “woefully inadequate in informing


                                                  -2-
     Case 4:17-cr-00755-CKJ-JR Document 201 Filed 03/02/21 Page 3 of 7



 1   it whether, when, and where the Bureau plan[ned] to place Defendant on home
 2   confinement.” (Doc. 197) Within the Order, the Court instructed the Government to have
 3   the warden of FCI-Dublin and a representative from the BOP that had knowledge of the
 4   status of the warden’s referral for Defendant’s home confinement to also be present on the
 5   call. Id. at 3. Two days after issuance of the Order, the Government filed its Supplement
 6   to February 1, 2021 Status Report and Request to Vacate, which indicated that the BOP
 7   had denied the warden’s referral for Defendant’s home confinement on January 19, 2021,
 8   and that the denial of the warden’s referral did not moot Defendant’s motion for
 9   compassionate release with this Court. (Doc. 198)
10          On the morning of February 16, 2021, the date of the Court’s pre-determined status
11   conference, Defendant filed a Response to Government’s Supplemental Status Report &
12   Request to Vacate Hearing, which stated that defense counsel agreed with the
13   Government’s factual and procedural history and that he joined its request that the Court
14   vacate the hearing and rule on the pleadings submitted. (Doc. 199) The status conference
15   was held at 10:00 a.m. that day, during which time the Court learned that Defendant’s
16   referral for home confinement had been denied due to a disciplinary issue involving
17   Defendant in April 2020, and that Defendant’s internal request for home confinement
18   would again be analyzed by the BOP in April 2021. During the status conference, the
19   parties agreed that Defendant had exhausted her administrative remedies prior to filing her
20   request for compassionate release with the Court. The parties also agreed that Defendant’s
21   request for compassionate release with the Court was ready for ruling. This Order follows.
22                                    LEGAL STANDARD
23          “In 2010, Congress enacted the Fair Sentencing Act, Pub. L. No. 111-220, 124 Stat.

24   2372 (2010), to reduce the disparate treatment of offenders who dealt crack cocaine

25   compared to offenders who dealt powder cocaine.” United States v. Kelley, 962 F.3d 470,

26   471-72 (9th Cir. 2020) (internal citation omitted). On December 21, 2018, eight years after

27   the Fair Sentencing Act, Congress adopted the First Step Act to implement various

28   criminal-justice reforms. Id. at 472. “The Act was the culmination of several years of



                                                -3-
     Case 4:17-cr-00755-CKJ-JR Document 201 Filed 03/02/21 Page 4 of 7



 1   congressional debate about what Congress might do to reduce the size of the federal prison
 2   population while also creating mechanisms to maintain public safety.” Timothy A. Scott
 3   & Larry A. Burns, Ninth Circuit Criminal Handbook § 14.18[3] (2020). Prior to the
 4   passage of the Act, only the Director of the BOP could file a motion for compassionate
 5   release on behalf of an inmate.
 6          Section 603(b) of the First Step Act amended the compassionate release statute, 18
 7   U.S.C. § 3582(c)(1)(A), with the intent of “increasing the use and transparency of
 8   compassionate release.” Pub. L. No. 115-391, 132 Stat. 5194, at *5239 (capitalization
 9   omitted). The statute now provides that a sentencing court may modify a sentence either
10   upon a motion of the Director of the BOP “or upon motion of the defendant after the
11   defendant has fully exhausted all administrative rights to appeal a failure of the [BOP] to
12   bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a
13   request by the warden of the defendant’s facility[.]” 18 U.S.C. § 3582(c)(1)(A).
14          A court’s reduction of a sentence under 18 U.S.C. § 3582(c)(1)(A) is extraordinary
15   and reserved for “compelling circumstances which could not reasonably have been
16   foreseen by the court at the time of sentencing.” 28 C.F.R. § 571.60. The U.S. Court of
17   Appeals for the Ninth Circuit has interpreted the First Step Act as “not permitting a plenary
18   resentencing hearing” but instead allowing a district court to engage in a limited
19   counterfactual inquiry. Kelley, 962 F.3d at 475-76. Notwithstanding a court’s limited
20   counterfactual inquiry, the Act itself grants federal courts broad discretion in determining
21   whether to grant compassionate release. See First Step Act, § 404(c), 132 Stat. 5194, 5222
22   (“Nothing in this section shall be construed to require a court to reduce any sentence
23   pursuant to his section.”); United States v. Parker, 461 F. Supp. 3d 966, 974 (C.D. Cal.
24   2020) (internal quotation marks, alterations, and citation omitted) (“The FSA grants broad
25   discretion to the district courts in providing relief.”).
26          The United States Sentencing Commission has issued a Policy Statement that
27   outlines the process through which a court may analyze a request for a sentencing reduction
28   under the compassionate release statute. See U.S.S.G. 1B1.13. First, to the extent they are


                                                   -4-
     Case 4:17-cr-00755-CKJ-JR Document 201 Filed 03/02/21 Page 5 of 7



 1   applicable, a court must consider the sentencing factors enumerated in 18 U.S.C. § 3553(a).
 2   Id. Second, a court must find that either “extraordinary and compelling reasons” warrant
 3   a sentence reduction; or that the defendant (i) is at least 70 years old; and (ii) has served at
 4   least 30 years in prison pursuant to a sentence imposed under 18 U.S.C. § 3559(c). Id.
 5   Third, regardless of which determination the court has made in step two, it must find that
 6   the “defendant is not a danger to the safety of any other person or to the community, as
 7   provided in 18 U.S.C. § 3142(g).” Id. Fourth, the court must also find that the reduction
 8   in sentence is consistent with the Commission’s Policy Statement on the statute. Id.
 9          Section 3582 of the First Step Act advises that before reducing a defendant's
10   sentence for extraordinary and compelling reasons, the court must consider, to the extent
11   they are applicable, the factors set forth in 18 U.S.C. § 3553(a). 18 U.S.C. § 3582(c)(1)(A).
12   The § 3553(a) factors include: “the nature and circumstances of the offense and the history
13   and characteristics of the defendant; the purposes of sentencing; the kinds of sentences
14   available; the sentences and ranges established by the Sentencing Guidelines; relevant
15   policy statements issued by the Sentencing Commission; the need to avoid unwarranted
16   sentencing disparities among similarly situated defendants; and the need to provide
17   restitution to victims.” United States v. Trujillo, 713 F.3d 1003, 1008 (9th Cir. 2013). In
18   considering these factors, “[a court] should assess whether [the] factors outweigh the
19   extraordinary and compelling reasons warranting compassionate release, particularly
20   whether compassionate release would undermine the goals of the original sentence.”
21   United States v. Ebbers, 432 F. Supp. 3d 421, 430-31 (S.D. N.Y. 2020) (quotation marks
22   omitted).
23                                            ANALYSIS
24          Defendant is fifty-eight years old, has high cholesterol, high blood pressure,
25   digestion issues, and is diabetic. On January 23, 2019, Defendant pleaded guilty to one
26   count of Conspiracy to Possess with Intent to Distribute Heroin, in violation of 21 U.S.C.
27   §§ 846 and 841(a)(1), and was sentenced to forty-six months incarceration followed by
28   thirty-six months of supervised release. The Indictment, to which Defendant pleaded


                                                  -5-
     Case 4:17-cr-00755-CKJ-JR Document 201 Filed 03/02/21 Page 6 of 7



 1   guilty, charged that Defendant assisted an international drug smuggling conspiracy by
 2   helping her son, Javier Duarte-Camacho, make arrangements for travel and lodging so that
 3   couriers could deliver drugs and collect payments. In her sentencing memorandum,
 4   Defendant acknowledged that she knew her son was involved in drug trafficking but denied
 5   that she knew what drugs were involved or contained in a suitcase that she provided to a
 6   courier. (Doc. 171 at 4) To date, Defendant has served a little over half (twenty-eight
 7   months) of her forty-six-month sentence.
 8          In support of her motion for sentencing relief, Defendant argues that she qualifies
 9   for compassionate release and should be sentenced to “time served” because she suffers
10   from a chronic medical condition, she fails to pose a danger to the community if released,
11   and prior to the conviction for which she is currently incarcerated, she had a clean criminal
12   history. (Doc. 185) In response, the Government argues Defendant’s request should be
13   denied because the § 3553(a) sentencing factors weigh against her request as does the fact
14   that her underlying criminal conduct put the public at risk. (Doc. 186 at 4)
15          While the Court recognizes that Defendant’s health condition may constitute an
16   extraordinary and compelling reason to support compassionate release, it finds that relevant
17   § 3553(a) sentencing factors weigh against her request. It also finds that compassionate
18   release would undermine the goals of the Court’s original sentence. At Defendant’s
19   sentencing hearing, the Court observed that guideline calculations were lower than
20   Defendant’s actual involvement in her son’s drug conspiracy. The Court explained that
21   Defendant’s involvement was not a one-time incident, that the conspiracy was a large-scale
22   international drug distribution organization, and that Defendant conceded that she was
23   involved in the conspiracy—at times from her home—even though she was raising her
24   grandchildren and taking care of her mother from the same location. After considering
25   some of the same mitigating factors that Defendant offers here, the Court sentenced
26   Defendant at the low end of the recommended guideline. As such, the Court finds that
27   Defendant’s original sentence was fair and that § 3553(a) sentencing factors weigh against
28   her premature release. Accordingly, Defendant’s motion for compassionate release is


                                                 -6-
     Case 4:17-cr-00755-CKJ-JR Document 201 Filed 03/02/21 Page 7 of 7



 1   denied.
 2
 3         IT IS ORDERED:
 4         1.    Defendant’s Motion for Sentence Reduction Pursuant to 18 U.S.C.
 5         § 3582(c)(1)(A), (Doc. 185), is DENIED.
 6         2.    This case remains closed.
 7
 8         Dated this 2nd day of March, 2021.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -7-
